id office uilc cca_2011012815594444 -------------- number release date from -------------------- sent friday date pm to ---------------- cc -------------------- subject interaction of sec_965 and sec_53 you asked us to address whether restrictions on the computation of regular taxes owed by recipients of sec_965 dividends also apply for purposes of computing the minimum_tax_credit under sec_53 more specifically you asked whether the floor on taxable_income under sec_965 precludes the reduction of amti below the amount of nondeductible dividends for purposes of computing the limit on minimum_tax credits under sec_53 sec_965 provides a temporary dividends received deduction for certain qualifying dividends_paid by controlled_foreign_corporations and used in the united_states congress imposed several limits that deviate from generally applicable tax rules among those limitations were special rules for sec_965 dividends under the alternative_minimum_tax amt a taxable_income floor that precluded taxpayers from reducing taxable_income below the amount of nondeductible dividends and limitations on the use of tax_credits against the tax on sec_965 dividends a basic understanding of these limits is important to understanding the issue at hand in providing this relief however with regard to the amt sec_965 provides that the tax on sec_965 dividends is not considered a tax for purposes of determining the amount of tax imposed by sec_55 the legislative_history indicates that congress was concerned that the inclusion of the nondeductible portion of the sec_965 dividends in both the regular and minimum_tax base would have the effect of lowering the minimum_tax that would have been owed in the absence of the sec_965 dividend see house rep no conference_report 108th cong 2d sess p if the nondeductible dividends under sec_965 had been subject_to the lower amt rates then the u s tax owed by recipients of such dividends would have been reduced by approximately fifteen percent the spread between regular and amt rates of such dividends and congress rejected that outcome sec_56 specifies that the dividends-received_deduction drd under sec_965 is not treated as a preference item for amt purposes in other words both sec_965 and sec_56 reflect congress' decision to tax sec_965 dividends at the regular corporate rates not the reduced alternative_minimum_tax rate this was accomplished by excluding the nondeductible dividends from both amti and regular taxable_income solely for the purpose of computing the amount of amt owed under sec_55 see notice_2005_38 section notice_2005_64 section dollar_figure and relevant examples in general this approach subjects taxpayers who would otherwise owe amt to the minimum_tax regime on income other than the sec_965 dividends and to the higher regular rate on the nondeductible dividend income the taxable_income floor in sec_965 provides that the taxable_income of any united_states_shareholder for any taxable_year shall in no event be less than the amount of nondeductible cfc dividends received during such year this means that taxable_income could not be reduced below the amount of nondeductible dividends -- notwithstanding that taxpayers may have expenses or losses that otherwise could offset such income however as discussed above the notional regular taxable_income calculated for purposes of computing the amount of amt under sec_55 could be less than that amount because sec_965 expressly excludes the regular_tax on nondeductible dividends from the amt computation see section notice_2005_64 thus sec_965 provides for notional computations of tax_liability under sec_55 that differ from those used for other tax purposes lastly sec_965 provides that any_tax by reason of nondeductible dividends is not treated as a tax for purposes of determining the amounts of allowable credits other than under sec_53 minimum_tax credits and sec_27 foreign tax_credits this generally precludes taxpayers from using credits to offset the tax owed on sec_965 dividends by adopting the fiction that no such tax was imposed and therefore there is no tax against which the credits could be applied however this fiction did not extend to either the foreign_tax_credit or the minimum_tax_credit thus taxpayers could claim foreign tax_credits against such tax_liability subject_to additional limitations also taxpayers are permitted to claim minimum_tax credits under sec_53 see section dollar_figure of notice_2005_64 in notice_2005_64 the service and treasury clarified how sec_965 and the sec_53 minimum_tax_credit interact the notice recognizes that sec_53 credits are plainly available to the recipients of sec_965 dividends but also that all generally-applicable aspects of the credit including the limit on the credit under sec_53 continue to apply under sec_53 the minimum_tax_credit is generally limited to the excess of the taxpayer's regular_tax_liability minus certain credits over its tentative_minimum_tax liability this limitation ensures that the regular_tax_liability is not reduced by credits below the minimum_tax liability see also sec_26 sec_38 and sec_45c consistent with sec_965 notice_2005_64 provides that in computing the sec_53 limit the tax on nondeductible dividends is required to be included in both the regular_tax_liability and the tentative_minimum_tax liability this result is premised on the statutory language of sec_965 that requires taxes on nondeductible dividends to be treated as taxes for purposes of sec_53 nothing in the statute or its legislative_history suggests that this directive applies only to particular aspects of sec_53 and statutory analysis generally precludes the use of divergent assumptions in approaching a particular issue see eg 503_f3d_119 d c cir inconsistency is the antithesis of the rule_of law quoting 87_f3d_1389 d c cir en_banc that is precisely what would have occurred if the tax on nondeductible dividends had been included in the regular_tax and excluded from the minimum_tax in determining the amount of the allowable minimum_tax_credit under sec_53 finally the inconsistent treatment of nondeductible dividends under sec_53 would have resulted in a larger allowance of such credits than if such dividends had been taxable at the lower amt rates under sec_55 as noted above congress stated that taxpayers who received dividends under sec_965 should not be permitted to reduce their minimum_tax obligations and the allowance of excessive sec_53 credits would have run counter to that directive the bna software used by the service describes the amounts of amti including the nondeductible dividends and the resulting tentative_minimum_tax as the expanded amti and tmt respectively the ultimate issue that you raised is whether given that the nondeductible dividend income is included in the sec_53 computation the limits that apply in computing the regular_tax -- eg the taxable_income floor in sec_965 -- also apply in computing the tentative_minimum_tax component of the limitation we believe that these limits apply for all purposes of sec_53 sec_965 unambiguously precludes the reduction of taxable_income below the amount of nondeductible dividends alternative_minimum_taxable_income is derived from regular taxable_income sec_55 defines alternative_minimum_taxable_income as the taxable_income of the taxpayer as modified only under sec_56 through nothing in sec_56 through provides for the elimination of nondeductible sec_965 dividends only the deductible portion of such dividends is described in sec_56 moreover longstanding regulations under sec_55 provide that restrictions and limitations that apply for regular_tax purposes also apply for minimum_tax purposes unless expressly overridden except as otherwise expressly provided all internal_revenue_code provisions that apply in determining the regular taxable_income of a taxpayer also apply in determining the alternative_minimum_taxable_income of the taxpayer sec_1_55-1 see also 381_f3d_1156 fed cir rejecting argument that taxable_income should be adjusted to restore compensation deductions not explicitly described in sections nothing in sec_965 precludes the application of the taxable_income floor in applying the limit on minimum_tax credits under sec_53 the specialized minimum_tax provisions adopted by sec_965 are limited to the determination of election_year amt under sec_55 and expressly do not apply for purposes of sec_53 see sec_965 flush language accordingly nothing in the statute or any other guidance calls off the application of the taxable_income floor or other sec_965 limits in applying the minimum_tax_credit finally the inconsistent application of these limitations for only selected aspects of the minimum_tax_credit determination would run afoul of the common sense interpretive principle noted above that concepts must be applied consistently within a particular provision for all these reasons we conclude that the taxable_income floor under sec_965 applies equally in determining the regular and minimum_tax liabilities used to compute the limit on allowable minimum_tax credits under sec_53 for example assume that taxpayer has dollar_figurex of regular taxable_income in the sec_965 election_year including dollar_figurex of nondeductible sec_965 dividends taxpayer also has alternative_minimum_taxable_income of dollar_figurex exclusive of the nondeductible dividends and regular and amt net_operating_loss carryovers in the election_year of dollar_figurex and dollar_figurex respectively taxpayer also has available a minimum_tax_credit carryover of dollar_figurex because available losses exceed the amount of nondeductible dividends the taxable_income floor in sec_965 prevents losses from reducing taxable_income below the amount of nondeductible dividends or dollar_figurex the pre-credit regular_tax_liability of the taxpayer assuming a rate would be dollar_figurex dollar_figurex of regular taxable_income less allowable losses of dollar_figurex for sec_55 purposes because the nondeductible dividends are excluded from the minimum_tax computation the amt net_operating_loss can be used to reduce or eliminate the amti of dollar_figurex subject_to sec_56 for purposes of computing the minimum_tax_credit under sec_53 however the dollar_figurex of nondeductible dividends is included in computing the available credits under sec_53 the credit is limited to the excess of the regular_tax_liability of dollar_figurex over the expanded tentative_minimum_tax thus taxpayer has dollar_figurex of expanded amti and dollar_figurex of available amt nols but only dollar_figurex of the losses can be deducted under sec_965 accordingly the expanded tmt is dollar_figurex assuming a minimum_tax rate of and sec_53 limits the minimum_tax_credit to dollar_figurex dollar_figurex less dollar_figurex please let me know if you have any further questions or comments sincerely -------------------------------------------------------------------------------------------------------------------------------------------- ------------------------------------
